Citation Nr: 1121380	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include erythema dyschromicum perstans (EDP), and superficial mixed cell dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from February 2001 to October 2005, to include duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran noticed small skin lesions while serving in Iraq with the U.S. Air Force, and the progressive disease worsened to the point of needing dermatologic care 18 months after separation from service; there has been a continuity of symptoms from service discharge to the present, and there is no issue as to the Veteran's credibility in honestly reporting his symptoms.  


CONCLUSION OF LAW

Service connection for a skin disorder, to include EDP and superficial mixed cell dermatitis, is warranted.   38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for a skin condition.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case contends that he developed a chronic skin disability while serving in the United States Air Force between 2001 and 2005.  He specifically alleges that he began to notice abnormalities with his skin while serving in Iraq in support of Operation Iraqi Freedom.  

The Veteran's service treatment records do not include any consultation, diagnosis, or treatment for a skin disorder.  Nonetheless, the Veteran reported that he first noticed a small lesion on his face in approximately 2004 or 2005, and that it has progressively worsened since his separation.  The Veteran sought treatment for his dermatological condition in 2007, about 18 months after his service separation.  In April 2007, the Veteran was diagnosed as having EDP, with hyperpigmented papules present on his face.  The treating clinician noted that the Veteran had increased sun exposure in Iraq; however, no linkage was made between EDP and service.  The Veteran reported that he has had spots on his face and chest for approximately a year prior to his April 2007 assessment.  In October 2007, the Veteran specifically stated that he first noted some skin discoloration while he was serving in Iraq.  

The Veteran was afforded a VA examination in September 2009 which purported to address the etiology of his skin condition.  In the associated report, there was a confirmation of a diagnosis of EDP and superficial mixed cell dermatitis of a progressive nature.  The examine determined that the condition was not related to an undiagnosed illness or a series of undiagnosed illnesses experienced during service in the Iraq War.  The examiner noted the medical history, and stated his belief that the disorder first manifested in 2006.  Furthermore, the examiner stated that the eruption of the skin was possibly due to a drug reaction, as this was assessed in 2007 when the Veteran first went for treatment.  

The Board does not find the results of the September 2009 VA examination to be especially probative in this case.  The examiner noted that the Veteran did not take any medications in service which could have caused a drug reaction like the one he is currently experiencing.  The examiner failed to note, however, that the Veteran was also not taking medication in April 2007 when he first reported to VA examiners with complaints of skin eruptions.  That is, the clinical records indicate that the Veteran did not take any medication at all when he first reported his symptoms to VA healthcare providers.  In October 2007, as a result of his complaints, the Veteran was prescribed topical medication to treat his hyperpigmented skin eruptions.  Thus, if there was any drug reaction in 2009 at the time of the examination, it would have been with the topical ointments used to treat the skin disorder (the only medication taken by the Veteran).  Thus, the skin disorder, being the subject of the prescribed topical ointments, must have pre-dated any drug reactions noted in 2009.  

The Veteran separated from service in 2005, and reported first noticing skin abnormality while serving in Iraq.  In April 2007, he first visited a VA dermatologist to assess his condition because he felt it was becoming more noticeable and progressively worse.  The 2009 diagnosis during the VA examination confirms that the condition is of a progressive type, and thus the Veteran's seeking treatment in 2007 is consistent with the nature of his condition (i.e., worsening since 2004/2005).  The 2009 VA examiner noted that he based his opinion that the skin disability started after service based on the Veteran's report of having noticed symptoms about a year before reporting to a dermatologist in 2007.  The Board notes, however, that such an assessment was admittedly an approximation, and other statements of record indicate the Veteran to have noticed some minimal skin eruptions while still on active duty.  Given that he sought treatment approximately 18 months after separation upon noticing a worsening, such a discrepancy in the record is rather minimal.  Indeed, the Board has no reason to doubt the credibility of the Veteran given the timing of the filing of his claim. 

The Veteran first noticed some skin abnormality in service but did not report it to Air Force medical personnel.  As a layperson, he is competent to report that which comes to him through his senses, and the noticing of skin discoloration is certainly within that competency.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran began to notice that the skin abnormality was growing in severity in April 2007, and he sought treatment at this time.  Given the progressive nature of the condition and the Veteran's seeking of treatment at a time fairly proximate to service discharge, the Board must conclude that there has been a continuity of symptomatology from his first noticing a skin lesion in 2004/2005 to the seeking of treatment in 2007.  The Veteran has not been inconsistent in his symptom reporting, and the Board finds him credible.  Given this, the criteria for service connection have been met and service connection will be granted.  


ORDER

Entitlement to service connection for a skin disorder, to include erythema dyschromicum perstans (EDP) and superficial mixed cell dermatitis, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


